Citation Nr: 1442584	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from September 30, 1952, to November 30, 1988.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to November 1949.  The Veteran died in September 2009.  The appellant is the Veteran's surviving spouse and has been found to be the properly substituted claimant for the matter of entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from September 30, 1952, to November 30, 1988.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

These matters come properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in August 2006 by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO) and from a rating decision rendered in April 2010 by the VA Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1.  A December 1956 rating decision assigned a 50 percent evaluation for the Veteran's schizophrenic reaction, paranoid type, with tension headaches and periodic depression, effective February 9, 1957. 

2.  An April 1966 rating decision assigned a 30 percent evaluation for the Veteran's schizophrenic reaction, paranoid type, with tension headaches and periodic depression, effective July 1, 1966.

3.  A January 1967 Board decision affirmed the reduction of the evaluation for the Veteran's schizophrenic reaction, paranoid type, with tension headaches and periodic depression, to 30 percent, effective July 1, 1966.

4.  The claim for entitlement to accrued benefits has been rendered moot.


CONCLUSIONS OF LAW

1.  The December 1956 rating decision that assigned a 50 percent evaluation for the Veteran's schizophrenic reaction, paranoid type, with tension headaches and periodic depression, effective February 9, 1957, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013). 

2.  The Board's January 1967 decision, which affirmed the reduction of the evaluation for the Veteran's schizophrenic reaction, paranoid type, with tension headaches and periodic depression, to 30 percent, effective July 1, 1966, is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1104 (2013). 

3.  The claim of entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from September 30, 1952, to November 30, 1988, is dismissed, as there is no remaining case or controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 5109A(b), 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.170 (1956); 38 C.F.R. §§ 20.101, 20.200, 3.343 (1966 & 2013).

4.  The claim of entitlement to accrued benefits is dismissed as moot.  38 U.S.C.A. §§ 5121, 5121A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1000, 20.200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the above-captioned claim is being dismissed as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Neither the appellant nor her attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, evidence of record conclusively demonstrates that the appellant and her attorney have actual knowledge of all applicable provisions.  The Veteran's claim, now the appellant's claim, has been the subject of numerous appeals at the RO, Board, the Court of Appeals for Veterans' Claims (Court), and the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Voluminous information has been submitted by the appellant's attorney in regards to the matter on appeal.  This includes an August 2007 notice of disagreement, an April 2008 substantive appeal, and numerous statements in support of the claim.  These documents include extensive and detailed discussions of the applicable laws and regulations, including specific citations to the Code of Federal Regulations and relevant case law.  Furthermore, the purpose behind the notice requirements has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473. 

The claim on appeal comes before the Board after an extensive history of decisions at nearly every level of the appellate process.  A review of this history is necessary to properly understand the claim currently on appeal. 

The Veteran was separated from military service in November 1949.  Shortly afterwards, in March 1950, he submitted a claim of entitlement to service connection for headaches and dizzy spells.  An October 1950 rating decision granted entitlement to service connection for this disorder, then characterized as an anxiety reaction.  This rating decision assigned a 10 percent evaluation for anxiety reaction, effective November 16, 1949, the day after the Veteran's separation from military service.  This grant of service connection has been continuously in effect since the day after the Veteran was separated from military service.  The appeal itself is derived from disagreements with the numerous rating decisions which impacted the evaluation assigned for the disability. 

After the October 1950 rating decision, the Veteran was hospitalized for his psychiatric disorder.  As such, a November 1952 rating decision granted a 100 percent evaluation for the disorder, effective September 30, 1952.  Over the course of the next 45 years, the Veteran's rating was continued and reduced.  The first reduction occurred in a September 1953 rating decision, which assigned a 70 percent evaluation, effective November 3, 1953.  

In a December 1956 rating decision, the RO decreased the evaluation further to 50 percent, effective February 9, 1957.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  This 50 percent evaluation was then continued by multiple subsequent rating decisions in January 1957, January 1960, November 1961, and February 1965.  The final reduction to 30 percent was made by the RO in an April 1966 rating decision, which assigned an effective date of July 1, 1966.  This rating reduction was affirmed by a January 1967 Board decision and continued by eight subsequent rating decisions.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1104 (2013). 

In August 1991, the Veteran filed a new claim for an increased rating for his service-connected psychiatric disability.  This claim was denied by the RO in a February 1992 rating decision and subsequently began a nearly ten year appeal process, including seven Board decisions and two Court decisions, which eventually resulted in the resumption of a 100 percent evaluation, effective November 30, 1988.  

With the Veteran's 100 percent evaluation restored, his attorney then began a new claim with the objective of achieving a 100 percent evaluation for the entire period of the Veteran's service-connected psychiatric disability since it was initially increased to a 100 percent evaluation on September 30, 1952.  This claim was filed in December 2001 and alleged that there was CUE in all three of the rating decisions which decreased the Veteran's evaluation, specifically those dated in September 1953, December 1956, and April 1966.  

In an August 2002 decision, the Board denied CUE in the January 1967 Board decision, which upheld the RO's April 1966 rating decision.  The RO then issued a February 2005 rating decision, which denied CUE in the September 1953 and December 1956 rating decisions. 

In October 2005, the Veteran's attorney submitted a notice of disagreement, which appealed only the denial of CUE in the September 1953 rating decision.  Accordingly, the claim continued as a single issue claim for CUE in the September 1953 rating decision, which reduced the 100 percent evaluation for the Veteran's service-connected psychiatric disorder to 70 percent.  This was properly appealed to the Board in May 2006.  In an August 2006 decision, the Board found CUE in the September 1953 rating decision that contained a reduction of the Veteran's rating from 100 percent to 70 percent. 

In a subsequent August 2006 rating decision, the RO implemented the Board's August 2006 grant of CUE by assigning a 100 percent evaluation from September 30, 1952, to February 9, 1957.  It is this August 2006 rating decision, and this decision only, that is currently on appeal.  In a February 2008 statement of the case and an April 2008 supplemental statement of the case, the RO inaccurately adjudicated the appeal as a claim of CUE in the August 2006 rating decision.  This appeal centers around the actions taken by the RO in the August 2006 rating decision, not whether the August 2006 rating decision contained CUE. 

Furthermore, the Veteran's attorney specifically and repeatedly stated that CUE is not being alleged in the current appeal.  In the April 2008 substantive appeal, the Veteran's attorney stated that the issue: 

is a question of law and does not involve or otherwise require that the VA make a decision on whether there was [CUE] made by the VA in its December 10, 1956 rating decision. . . . 

What occurred in the VA decisions of December 1956 and April 1966, or in the 1967 or 2002 Board decisions, has no legal bearing on the full and complete revision of the September 1953 rating decision to restore [the Veteran's] 100% rating from September 30, 1952 to August 30, 1988. 

In a September 2008 decision, the Board dismissed the matter of entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from September 30, 1952, to November 30, 1988.  In that decision, the Board determined that the RO had properly implemented the Board's August 2006 decision in the August 2006 rating decision and took the proper actions by assigning a 100 percent evaluation for the time period from September 30, 1952, to February 9, 1957.  

The Board further indicated that the December 1956 and April 1966 rating decisions as well as the January 1967 Board decision were final as to the reductions and the assignment of effective dates for such reductions of the Veteran's evaluation for his service-connected psychiatric disability.  The Board clearly found that the issue of CUE in those decisions was not before it, highlighting that the Veteran's attorney had specifically denied that such an issue has been raised in the appeal.    

Finally, the Board determined that the Veteran and his attorney could not appeal the effective date assigned by the August 2006 rating decision, as the August 2006 rating decision did not actually assign an effective date.  It was noted that the August 2006 rating decision simply effectuated the Board's August 2006 decision that found CUE in the September 1953 rating decision that reduced the Veteran's service-connected psychiatric disorder from 100 percent to 70 percent.  The Board noted that the February 9, 1957, effective date for the 50 percent evaluation for the Veteran's service-connected psychiatric disability was assigned by the December 1956 rating decision, which was not timely appealed and has long since become final. 

Thus, the Board concluded that the issue on appeal was an appeal of the reduction of the Veteran's service-connected psychiatric disorder to 50 percent by the final December 1956 rating decision.  The Board highlighted that the Court had held that failure to timely appeal an original rating providing an effective date of an award renders the decision final as VA statutes and regulations do not provide for a "freestanding claim" for an earlier effective date to be raised at any time in the future.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  To the extent that the Veteran sought to vitiate the effective date assigned in the December 1956 rating decision merely by filing an effective date claim, the Board found that the controlling precedent in Rudd required a dismissal of the claim as a matter of law.  Id.; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).

The Veteran and his attorney appealed this determination of the Board to the Court.  During the pendency of the appeal, the Veteran died in September 2009.  In October 2010, the Veteran's surviving spouse, the appellant, was substituted by the Court as an eligible claimant for the Veteran's pending appeal.  In a November 2011 Memorandum Decision, the Court affirmed the Board's September 2008 decision, finding that the Board did not err in concluding the Veteran was not entitled to a 100 percent rating for the time period in question or in dismissing the Veteran's appeal. 

The appellant and her attorney appealed this determination of the Court to the Federal Circuit.  In a June 2013 Decision, the Federal Circuit vacated the Court's November 2011 Memorandum Decision and remanded this matter to the Board to consider the effect of 38 C.F.R. § 3.170 (1949) or its successor regulations on the reductions in the December 1956 and April 1966 rating decisions.  See Pirkl v. Shinseki, 718 F.3d 1379, 1385 (Fed. Cir. 2013).  
  
In a September 2013 Order, the Court vacated the Board's September 2008 decision and remanded this matter for readjudication consistent with this order and the Federal Circuit's remand order. 

As an initial matter, the December 1956 and April 1966 rating decisions, as well as the January 1967 Board decision are clearly final as to the reductions and the assignment of effective dates for such reductions of the Veteran's evaluation for his service-connected psychiatric disability, schizophrenic reaction, paranoid type, with tension headaches and periodic depression.  

To the extent that the appellant seeks to vitiate the effective dates assigned in the December 1956 and April 1966 rating decisions merely by filing an effective date claim, the Board finds that the controlling precedent requires a dismissal of those freestanding earlier effective claims as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).

The Board must also reiterate that the August 2002 Board decision specifically adjudicated the issue of CUE in the January 1967 Board decision and denied the claim.  The Veteran and his attorney did not appeal this issue.  It therefore became final and is not on appeal before the Board.  The February 2005 rating decision specifically adjudicated the issue of CUE in the December 1956 rating decision and denied the claim.  As noted above, the October 2005 notice of disagreement submitted by the Veteran's attorney did not appeal this issue.  It therefore became final and is not on appeal before the Board.  As such, not only has a claim of CUE not been properly appealed to the Board, the appellant's attorney has specifically and repeatedly stated that the current appeal is not on the basis of CUE.  Accordingly, the Board does not have jurisdiction to review any prior decision in the record on the basis of CUE. 

The claim on appeal will therefore be addressed only on the basis of the appeal of the issue as it has been most consistently stated by the appellant's attorney.  This issue is entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from September 30, 1952, to November 30, 1988, on the basis of improper implementation in the August 2006 rating decision of the order given in the August 2006 Board decision. 

The Board's August 2006 order simply stated that CUE existed in the September 1953 rating decision.  No further determination was made by the Board and the issue was left to the RO to implement.  The August 2006 rating decision stated that the August 2006 Board decision found that the September 1953 rating decision had improperly reduced the Veteran's evaluation from 100 percent to 70 percent and that the rating decision was putting this decision into effect.  The rating decision "noted the that [Board] decision only addresses the issue of the evaluation assigned by the September 3, 1953, rating decision, and does not effect any of the rating decision[s] made subsequent to that date." 

The Board finds that the August 2006 rating decision took the proper actions by assigning a 100 percent evaluation from September 30, 1952, to February 9, 1957. By granting CUE on the September 1953 rating decision, the Board simply invalidated that single evaluation reduction.  The Board decision did not go beyond this limited scope of its jurisdiction and did not grant CUE in any other rating decision.  As such, by removing the reduction from 100 percent to 70 percent, the Veteran's 100 percent evaluation was properly continued until the next rating decision which reduced the evaluation.  This was the December 1956 rating decision, which assigned an effective date of February 9, 1957, for its reduction to a 50 percent evaluation. 

The main contention of the appellant's attorney is that the RO's reduction of the Veteran's disability rating to 50 percent in the December 1956 rating decision, as well as the RO's reduction of the Veteran's disability rating to 30 percent in the April 1966 rating decision, should have been nullified by the August 2006 rating decision.  The argument presented for this claim is that since the December 1956 and April 1966 rating decisions did not consider the requirements for a reduction from a 100 percent evaluation, that they are not valid. 

However, a final rating decision cannot be vitiated without a finding of CUE on that specific rating decision.  As is outlined above, VA specifically ruled that there was no CUE in the December 1956 and April 1966 rating decisions.  Furthermore, the claim on appeal does not encompass CUE in these decisions, and the appellant's attorney has specifically stated that CUE is not being claimed on these decisions in this appeal.  As such, the December 1956 and April 1966 rating decisions remain final, and the August 2006 rating decision properly implemented the August 2006 Board decision by simply continuing the 100 percent evaluation until the next final rating reduction in December 1956, which was effective in February 9, 1957.  

In addition, the appellant's attorney cannot appeal the effective date assigned by the August 2006 rating decision, as the August 2006 rating decision did not actually assign an effective date.  The August 2006 rating decision simply effectuated the Board's decision in August 2006 that found CUE in the September 1953 rating decision that reduced the Veteran's service-connected psychiatric disorder from 100 percent to 70 percent.  The February 9, 1957, effective date for a 50 percent evaluation was assigned by the December 1956 rating decision, which was not timely appealed and has long since become final. 

As instructed by the Federal Circuit, the Board will now consider the downstream effect of the CUE determination in the September 1953 rating decision on the subsequent rating decisions dated in December 1956 and April 1966.  

On appeal, the appellant again argued, and the Federal Circuit agreed in its' June 2013 decision, that the revision to the September 1953 based on CUE also required that the subsequent December 1956 and April 1966 rating decisions to be reexamined to see if that reduction met the requirements of 38 C.F.R. § 3.343 (then 38 C.F.R. § 3.170).  

The Federal Circuit held that a CUE revision does not necessarily render null and void a subsequent, independent rating decision but can change the legal and factual background against which a subsequent rating decision was made.  It was noted that under 38 U.S.C.A. § 5109A(b), a finding of CUE may, under some circumstances, require a later decision to be revisited.  Accordingly, the Federal Circuit found that the Board failed to consider the effect of the applicability of 38 C.F.R. § 3.170 (1949) or its successor regulations in the 1956 and 1966 decisions.  For example, the Federal Circuit highlighted that it found no support in the record that established the December 1956 rating decision took into account the "material improvement" standard contained in § 3.170.  Thus, the Federal Circuit concluded that the CUE finding with respect to the September 1953 rating decision required the Board to revisit those later findings and determine the extent to which the CUE finding changes the legal or factual basis of the later December 1956 and April 1966 rating decisions.  See Pirkl v. Shinseki, 718 F.3d 1379, 1385 (Fed. Cir. 2013).  

According to the provisions of 38 C.F.R. § 3.170(a) in effect in 1956, total disability ratings made pursuant to the criteria established under prior or existing legislation, when warranted by the severity of the condition and not granted purely because of hospitalization or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without physical examination showing material improvement in physical condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while actually at work, or whether the symptoms have been brought under control by prolonged rest, or, generally, by following a regimen which precludes work and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  See 38 C.F.R. § 3.170(a) (1956). 

According to the provisions of 38 C.F.R. § 3.343 in effect in 1966, total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or, generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (three to six months).  38 C.F.R. § 3.343 (1966).

The effect of the CUE determination in the September 1953 rating decision as implemented in the August 2006 rating decision did not result in an overall reduction or discontinuance of payments being made to the Veteran.  

In Reizenstein v. Shinseki, 583 F.3d 1331, 1337 (Fed. Cir. 2009), the Federal Circuit held that 38 C.F.R. § 3.343 does not apply when a declining staged rating is awarded.  It accepted the Government's argument that the purpose of § 3.343(a) was to protect veterans who are dependent on the monthly compensation that accompanies their total disability rating from a sudden and arbitrary reduction in their benefits that could jeopardize their ability to pay for day-to-day necessities.  The Federal Circuit found that applying this regulation in the context of a retrospective staged rating, however, would not advance this purpose because the benefits for the past periods of disability are distributed in a lump sum that is paid on top of the veteran's on-going disability compensation, if any.  In other words, the Federal Circuit found that the money awarded for a staged rating is compensation for a past period of disability and is independent of the veteran's entitlement to continuing benefits, and is thus significantly less likely to be the veteran's only source of funds for paying current and on-going expenses.  See Reizenstein, 583 F.3d at 1337.  The Federal Circuit further noted that "that applying § 3.343(a) to retrospective staged ratings could result in dramatic overcompensation and might discourage the VA from awarding total disability awards as part of staged ratings for conditions for which the rating decision is flexibly based on the totality of the evidence."  Id.; see also Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).

In Reizenstein, the claimant had never received a 100 percent evaluation until being awarded a retrospective staged rating with a total disability rating assigned for a past period of disability.  In the instant case, the Veteran had been in receipt of a 100 percent rating in 1952.  However, the Veteran was never in receipt of a 100 percent rating during the time period being currently examined on appeal.  Thus, as in Reizenstein, this Veteran had not established financial dependence on that level of monthly compensation during the time period being currently examined on appeal.  Id.

In light of the Federal Circuit holding in Reizenstein, the Board finds that the procedural protections of 38 C.F.R. § 3.170 or its successor regulation of 38 C.F.R. § 3.343 against reductions of total disability ratings are not applicable in this matter, as those procedural protections only apply to prospective total disability ratings.  Here, the assignment of a total disability rating from September 30, 1952, to February 9, 1957, due to a finding of CUE in the September 1953 rating decision that was implemented in the RO's August 2006 rating decision, is legally analogous to the assignment of a retrospective staged rating.  As such, the holding in Reizenstein provides the best guidance in analyzing current appeal, specifically the effect of the CUE determination in the September 1953 rating decision as implemented in the August 2006 rating decision.  Id.  Based on the foregoing discussion, the Board also finds it unnecessary to conduct an analysis of whether the "material improvement" standard outlined in those regulations was met at the time of the rating reductions in the December 1956 and April 1966 rating decisions. 

In summary, the December 1956 and April 1966 rating decisions are final as to the reductions and the assignment of effective dates for such reductions of the Veteran's evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression.  VA statutes and regulations do not provide for freestanding claims for an earlier effective date to be raised at any time in the future.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The issue of CUE in any of these decisions is not before the Board, and the appellant's attorney has specifically denied that such an issue has been raised in this appeal.  The procedural protections of 38 C.F.R. § 3.170 or its successor regulation of 38 C.F.R. § 3.343 against reductions of total disability ratings are not applicable in this matter.  As such, there is no case or controversy over which the Board has jurisdiction.  38 U.S.C.A. §7105; 38 C.F.R. §§ 20.101, 20.200.  Based on the procedural history of this case and the foregoing discussion, the Board has no alternative but to dismiss the appeal.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, during the pendency of the current appeal based on substitution, the appellant and her attorney also started a concurrent appeal of entitlement to accrued benefits for the same issue in order to obtain the same benefits.  The appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable), in October 2009, claiming entitlement to accrued benefits.  In an additional October 2009 statement, the appellant's attorney clarified that the appellant asserted entitlement to accrued benefits based upon a finding of CUE in a September 1953 rating decision and a complete revision of that decision.  The attorney indicated that the appellant sought to have VA grant entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from March 1, 1957, to November 30, 1988, on an accrued benefits basis.  

In an April 2010 rating decision, the St. Paul Pension Management Center denied entitlement to service connection for the cause of the Veteran's death.  In the body of that decision, the St. Paul Pension Management Center noted that the claim of entitlement to accrued benefits had been considered.  It was indicated that the Board had dismissed the Veteran's appeal in a September 2008 decision.  As the Veteran did not have a pending claim at the time of his death, the St. Paul Pension Management Center found no basis for entitlement to any accrued benefits.  The appellant's attorney filed a "protective notice of disagreement" with the April 2010 rating decision in November 2011, asserting that the St. Paul Pension Management Center's denial of the appellant's accrued benefits claim was premature.  After the St. Paul Pension Management Center issued a statement of the case in November 2011, the appellant's attorney filed a substantive appeal for that matter in January 2012.

In the above decision, the appellant's appeal of entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from September 30, 1952, to November 30, 1988, based on substitution, has been dismissed by the Board.  Accrued benefits are an alternative, and more limited, method of obtaining the same benefits as may be awarded through substitution.  38 U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2013).  As the Board has dismissed the appellant's appeal of entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from September 30, 1952, to November 30, 1988, based on substitution, the matter of entitlement to accrued benefits on the same issue is now moot, and that appeal must also be dismissed.


ORDER

The appeal of entitlement to a 100 percent evaluation for schizophrenic reaction, paranoid type, with tension headaches and periodic depression, from September 30, 1952, to November 30, 1988, is dismissed.

The appeal of entitlement to accrued benefits is dismissed.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


